MANDERINO, Justice,
concurring.
I join in the opinion of Mr. Justice Roberts, but would like to add additional comments concerning the use of the word imbalance in discussing unlawful discriminatory-practices. The Pennsylvania Human Relations Act outlaws various discriminatory practices if such practices are based on a person’s race, color, religious creed, ancestry, age, sex, national origin and in certain cases a person’s handicap or disability. Every imbalance does not, per se, establish discriminatory practices. If it did, we would in effect be sanctioning a quota system. No public institution can have or is legally required to have a perfect balance. Therefore, a racial imbalance, or a sex imbalance, or a national origin imbalance does not in and of itself establish a discriminatory practice. If it did, then every institution would be required to have, in relation to the community’s population, the same ratio of Catholic, females, blacks, Italians, Jews, blind persons and so on. I, therefore, object to the use of the word imbalance as implying a result brought about by unlawful practices.
When, however, a substantial degree of imbalance is present, one may reasonably infer that the substantial imbalance has resulted from unlawful activity. In this *358case, the statistical guidelines issued by the Human Relations Commission were simply an announcement as to the degree of imbalance which the Commission would consider as sufficient evidence from which to infer that the imbalance resulted from unlawful activity. Such guidelines are obviously helpful, indeed desirable. Regardless of the guidelines, however, the inference drawn by the Commission in this case that the degree of imbalance was sufficient to conclude that the Act had been violated was a reasonable inference to be drawn. If it were not, it could of course be struck down. Since the evidence before the Commission, however, indicated a substantial degree of imbalance, the Commission properly concluded that discriminatory practices existed and it could properly order a remedy.
A Commission order cannot be sustained merely on the basis of racial imbalance or any other kind of imbalance. Such an order can be sustained only if the imbalance presented is of such a substantial degree that it is reasonable to infer that unlawful discrimination preceded the imbalance.